Citation Nr: 0408635	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart               



INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  He died on November [redacted], 1983.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to the benefits sought on appeal.

The appellant's motion to advance this case on the docket was 
granted by the Board in March 2004.  


FINDING OF FACT

1.  The veteran was a POW of the Japanese government between 
April 1942 and August 1942.

2.  The veteran died in November 1983 due to 
cardiorespiratory arrest secondary to acute myocardial 
infarction.  

3.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran's death was caused or 
contributed to by diseases resulting from his confinement as 
a POW, including ischemic heart disease.   




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
service connection for cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the veteran died as a 
result of diseases that he incurred while he was a POW of the 
Japanese government.  The military records show that the 
veteran was a POW of the Japanese government between April 
1942 and August 1942.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

Service connection will be determined by exercise of sound 
judgment, without recourse to speculation and after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran to include autopsy 
reports.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.312 (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

There are no medical records for the period of the veteran's 
confinement between April and August 1942.  Service medical 
records reflect that after his release from POW status, the 
veteran was hospitalized for malaria said to have been one 
month's duration in August 1942.  His heart and lungs were 
said to be okay.  He was placed on a soft diet for about the 
first week of treatment, and was treated with quinine 
sulfate.  In early September 1942 he was placed on a full 
diet with meat.  By the middle of September 1942 he was 
released from the hospital.  

An August 1947 physical examination gave a medical history 
that listed "nothing of importance."  The cardiovascular 
system was found to be normal on examination, with a blood 
pressure of 114/42 and pulses as follows: sitting 82, 
immediately after exercise 100 and two minutes after 
exercise, 100.  

The veteran's death certificate indicates that he died in 
November 1983 due to cardiorespiratory arrest.  A May 2001 
medical certificate reveals that the veteran was treated at 
Bacnotan District Hospital between July 1982 and August 1982 
for moderate essential hypertension, aphtous ulcer anemia and 
iron deficiency.  On November [redacted], 1983 he was brought to the 
hospital dead on arrival (DOA) with a diagnosed 
cardiorespiratory arrest secondary to acute myocardial 
infarction.  

Lay statements obtained by two persons who knew the veteran 
stated that they had personal knowledge that the veteran had 
suffered a heart ailment for a long time.  They stated that 
they realized the veteran was not breathing and rushed him to 
the hospital where he was  DOA.  They indicated that the 
attending physician inquired about the veteran's physical 
condition and that they advised him that the veteran had 
suffered from a heart ailment.  They stated that no autopsy 
was performed.

A December 2002 medical certificate indicated that the 
veteran had been treated by a private clinic between 1977 and 
1983 for hypertension, stage III (uncontrolled) and ischemic 
heart disease.  

A June 2003 medical certification signed by the medical 
director of the hospital that had treated the veteran stated 
that medical records were no longer available, having been 
discarded due to termite and flood damage.  Due to this, the 
director attested that the veteran had been under the care of 
the late Dr. F.L. since 1946 due to malaria, dysentery, beri 
beri, easy fatigability and body weakness.  Dr. F.L. endorsed 
the veteran to the director in 1982.  The director treated 
the veteran until May 1983 for the following diagnosed 
ailments:  hypertension, stage III uncontrolled; ischemic 
heart disease as a result of beri beri, avitaminosis and 
peptic ulcer disease.  The director opined that these 
particular diseases were incurred and aggravated while the 
veteran was a POW.  The director further stated that this 
disease either caused or contributed to his death.  

The medical evidence in this case is in equipoise as to 
whether the veteran had beri beri heart disease that resulted 
in his death.  On one hand, the available service medical 
records do not articulate the presence or residuals of such 
disease, including swollen extremities.  However, they do 
document that the veteran endured medical hardships that were 
not medically treated, as he was noted to receive treatment 
for malaria one day after he was released as a POW.  

Most significantly, the medical certification obtained from 
the Medical Director of the hospital in June 2003 links the 
veteran's POW experiences to the pathology that caused his 
death.  This evidence is significant in that it was obtained 
from the medical provider who had provided long-term 
treatment for the veteran and was aware of his POW status.  
Treatment for the veteran's disabilities, including beri beri 
was said to have to begun around 1946, although the 
supporting records were noted to have been destroyed.  There 
is no evidence that rebuts this statement from the Medical 
Director.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Applying the foregoing to the claim for entitlement to 
service connection for cause of death, the evidence is in 
equipoise and, resolving doubt in favor of the appellant 
results in a grant of the benefit sought.

VCAA

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for cause of the veteran's death is 
granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



